DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/602094 filed on 8/9/2019.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for radiating downward from the vehicle a radar transmit signal via and for receiving a plurality of signals reflected from microwave reflectors on the pathway  and a means for processing the received signals to determine a position of the vehicle relative to the microwave reflectors in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik et al US 2016/0132705 (“Kovarik”) in view of Yujiri et al. US 6,414,606 (“Yujiri”).

As to claim 1, Kovarik discloses an apparatus for guiding a land vehicle along a pathway on which one or more microwave reflectors with different reflective signals than the pathway are distributed along the pathway in the direction of the vehicle travel, the apparatus comprising: 
a downward-looking radar sensor mounted to the vehicle, wherein the radar sensor radiates a signal via at least one transmitter to and detects signal from the microwave reflectors on the pathway (see at least ¶33; ¶56; ¶71; ¶108; an AV on-board sensing system acquires the information when the vehicle passes by the reference markers); and 
a processor operatively connected to the downward-looking radar sensor and configured to determine a position of the vehicle relative to the microwave reflectors by determining which receiving antennas are physically within a set distance of the microwave reflectors based on the received signals' amplitudes from the receiving antennas (see at least ¶39; ¶108; automated vehicles possessing radiation detectors are used to adjust the direction of the vehicle to align with the path of the radiation sources based on the amplitude of the radiation detectors on the vehicle…).

each of the MMW radiometer systems detects MMW radiometric energy emitted and reflected from a marker encountered on the roadway…). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers to guide a vehicle and Yujiri teaches multiple transceivers to detect MMW radiometric energy from road markers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Kovarik, with the transverse and multiple transceivers of Yujiri, because it would increase the detection accuracy of the system. 

As to claim 8, Kovarik fails to explicitly disclose wherein the down-looking radar sensor has a plurality of antennas disposed in a single line perpendicular to the direction of the pathway, disposed in two dimensions perpendicular to the direction of the pathway, or disposed in three dimensions perpendicular to the direction of the pathway. However, Yujiri teaches wherein the down-looking radar sensor has a plurality of antennas disposed in a single line perpendicular to the direction of the pathway, disposed in two dimensions perpendicular to the direction of the pathway, or disposed in three dimensions perpendicular to the direction of the pathway (see at least Fig 8; col 12, lines 21-47; each of the MMW radiometer systems detects MMW radiometric energy emitted and reflected from a marker encountered on the roadway…). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers to guide a vehicle and Yujiri teaches multiple transceivers to detect MMW radiometric energy from road markers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Kovarik, with the transverse and multiple transceivers of Yujiri, because it would increase the detection accuracy of the system. 

As to claim 9, Kovarik discloses wherein the microwave reflector comprises a metallic paint, tape, strip, metallic mesh, corner reflectors, frequency-selective surfaces, round wire, flat conductor, or pipe (see at least ¶30; the addition of metallic shot or particles, or other materials having a high dielectric constant, to a thermoplastic paint or marking material, is used to paint or mark lane stripes on pavement…).

As to claim 10, Kovarik discloses wherein the frequency-selective surfaces comprise dipoles, loops, combination of dipoles and loops, cross dipoles, rectangular loops, Y junctions, or crosses (see at least ¶30; dielectric).

As to claim 11, Kovarik discloses wherein the pathway is one of a road, street, highway, lawn, field, open terrain, room in a building, manufacturing floor, parking lot, warehouse, or depot (see at least Fig 1; ¶30; roadway). 

As to claim 12, Kovarik discloses a method for guiding a vehicle along a pathway, the method comprising: 
directing radar waves downward toward the ground and an elongated microwave reflector distributed along the pathway; receiving radar waves from the ground and the microwave reflector (see at least ¶33; ¶56; ¶71; ¶108; an AV on-board sensing system acquires the information when the vehicle passes by the reference markers).
Kovarik fails to explicitly disclose processing the received radar waves to determine, on the basis of signal amplitude, an approximate position of the elongated microwave reflector with respect to the vehicle. However, Yujiri teaches processing the received radar waves to determine, on the basis of signal each of the MMW radiometer systems detects MMW radiometric energy emitted and reflected from a marker encountered on the roadway…the processor is programmed to monitor the position of the markers as detected by the radiometers…). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers to guide a vehicle and Yujiri teaches multiple transceivers to detect MMW radiometric energy from road markers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Kovarik, with the transverse and multiple transceivers of Yujiri, because it would increase the detection accuracy of the system. 

As to claim 13, Kovarik discloses wherein the vehicle is controlled to follow the elongated microwave reflector (see at least ¶28; other sensors can be employed…and verify coordinates to either steering the vehicle and/or act as a redundant confirmation system…). 

As to claim 20, Kovarik discloses an apparatus for guiding a land vehicle along a pathway on which one or more microwave reflectors with different reflective signals than the pathway are distributed along the pathway in the direction of the vehicle travel, the apparatus comprising: 
a means for radiating downward from the vehicle a radar transmit signal via and for receiving a plurality of signals reflected from microwave reflectors on the pathway (see at least ¶33; ¶56; ¶71; ¶108; an AV on-board sensing system acquires the information when the vehicle passes by the reference markers); and
a means for processing the received signals to determine a position of the vehicle relative to the microwave reflectors (see at least ¶39; ¶108; automated vehicles possessing radiation detectors are used to adjust the direction of the vehicle to align with the path of the radiation sources based on the amplitude of the radiation detectors on the vehicle…).
Kovarik fails to explicitly disclose a plurality of receiving antennas aligned transverse. However, Yujiri teaches via a plurality of receiving antennas aligned transverse (see at least Fig 8; col 12, lines 21-47; each of the MMW radiometer systems detects MMW radiometric energy emitted and reflected from a marker encountered on the roadway…). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers to guide a vehicle and Yujiri teaches multiple transceivers to detect MMW radiometric energy from road markers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Kovarik, with the transverse and multiple transceivers of Yujiri, because it would increase the detection accuracy of the system. 

Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik in iew of Yujiri as applied to claim 1 above, and further in view of Brown US 9,261,590 (“Brown”).

As to claim 2, Kovarik fails to explicitly disclose wherein the radar sensor comprises a CW (Continuous Wave) radar. However, Brown teaches wherein the radar sensor comprises a CW (Continuous Wave) radar (see at least col 4, lines 48-52; the processor may operate the radar in a FMCW mode…).
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Brown teaches a similar radar detection device operated in a CW mode. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the CW mode taught by Brown, because it would allow the radar system to more accurately detect the objects of interest. 

As to claim 3, Kovarik fails to explicitly disclose wherein the radar sensor comprises a FMCW (Frequency Modulated Continuous Wave) radar. However, Brown teaches wherein the radar sensor comprises a FMCW (Frequency Modulated Continuous Wave) radar (see at least col 4, lines 48-52; the processor may operate the radar in a FMCW mode…).
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Brown teaches a similar radar detection device operated in a FMCW mode. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the FMCW mode taught by Brown, because it would allow the radar system to more accurately detect the objects of interest. 

As to claim 5, Kovarik fails to explicitly disclose wherein the radar sensor comprises a multi-frequency radar. However, Brown teaches wherein the radar sensor comprises a multi-frequency radar (see at least col 4, lines 48-52; the processor may operate the radar in a FMCW mode…).
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Brown teaches a similar radar detection device operated in a FMCW mode. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the FMCW mode taught by Brown, because it would allow the radar system to more accurately detect the objects of interest. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik in view of Yujiri as applied to claim 1 above, and further in view of Young et al. US 5,684,490.

claim 4, Kovarik fails to explicitly disclose wherein the radar sensor comprises of a monopulse radar. However, Young teaches wherein the radar sensor comprises of a monopulse radar (see at least col 4, lines 46-50; obtains tracking information by comparing the amplitude and/or pulse of the received signals from the two separate antennas). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Young teaches a similar radar detection device using monopulse. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the monopulse radar taught by Young, because it would allow the radar system to more accurately detect the objects of interest. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik in view of Yujiri as applied to claim 1 above, and further in view of Mohamadi US 2014/0222246 (“Mohamadi”).

As to claim 6, Kovarik fails to explicitly disclose wherein the radar sensor comprises a UWB (Ultra-Wide Band) radar. However, Mohamadi teaches wherein the radar sensor comprises a UWB (Ultra-Wide Band) radar (see at least ¶22; ultra wide band). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Mohamadi teaches using an UWB radar. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the UWB radar taught by Mohamadi, because it would allow the radar system to more accurately detect the objects of interest.

claim 7, Kovarik fails to explicitly disclose wherein the radar sensor comprises a UWB (Ultra-Wide Band) impulse radar. However, Mohamadi teaches wherein the radar sensor comprises a UWB (Ultra-Wide Band) impulse radar (see at least ¶22; ultra wide band). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Mohamadi teaches using an UWB radar. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the UWB impulse radar taught by Mohamadi, because it would allow the radar system to more accurately detect the objects of interest.

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik in view of Yujiri, and Mohamadi.

As to claim 14, Kovarik discloses an apparatus for use in guiding a land vehicle along a pathway having a microwave reflector with different reflective properties than the pathway distributed along the pathway in the direction of vehicle travel, the apparatus comprising: 
a downward-looking radar sensor mounted to the vehicle (see at least ¶33; ¶56; ¶71; ¶108; an AV on-board sensing system acquires the information when the vehicle passes by the reference markers); and
a signal processor coupled to receive signals received by the antennas to determine path lengths from the antennas to the microwave reflector to guide the vehicle along the pathway (see at least ¶39; ¶108; automated vehicles possessing radiation detectors are used to adjust the direction of the vehicle to align with the path of the radiation sources based on the amplitude of the radiation detectors on the vehicle…).

Kovarik fails to explicitly disclose wherein the radar sensor consists of a plurality of receive/transmitter antennas. However, Yujiri teaches wherein the radar sensor consists of a plurality of receive/transmitter antennas (see at least Fig 8; col 12, lines 21-47; each of the MMW radiometer systems detects MMW radiometric energy emitted and reflected from a marker encountered on the roadway…). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers to guide a vehicle and Yujiri teaches multiple transceivers to detect MMW radiometric energy from road markers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Kovarik, with the transverse and multiple transceivers of Yujiri, because it would increase the detection accuracy of the system. 
Further, Kovarik fails to explicitly disclose an impulse radar. However Mohamadi teaches an impulse radar (see at least ¶22; ultra wide band). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Mohamadi teaches using an UWB radar. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the UWB impulse radar taught by Mohamadi, because it would allow the radar system to more accurately detect the objects of interest.

As to claim 15, Kovarik discloses wherein the microwave reflector comprises a metallic paint, tape, strip, metallic mesh, corner reflectors, frequency-selective surfaces, round wire, flat conductor, or pipe (see at least ¶30; the addition of metallic shot or particles, or other materials having a high dielectric constant, to a thermoplastic paint or marking material, is used to paint or mark lane stripes on pavement…).

As to claim 16, Kovarik discloses wherein the pathway is one of a road, street, highway, lawn, field, open terrain, room in a building, manufacturing floor, parking lot, warehouse, or depot (see at least Fig 1; ¶30; roadway). 

As to claim 17, Kovarik fails to explicitly disclose wherein the down-looking radar sensor has a plurality of antennas disposed in a single line perpendicular to the direction of the pathway, disposed in two dimensions perpendicular to the direction of the pathway, or disposed in three dimensions perpendicular to the direction of the pathway. However, Yujiri teaches wherein the down-looking radar sensor has a plurality of antennas disposed in a single line perpendicular to the direction of the pathway, disposed in two dimensions perpendicular to the direction of the pathway, or disposed in three dimensions perpendicular to the direction of the pathway (see at least Fig 8; col 12, lines 21-47; each of the MMW radiometer systems detects MMW radiometric energy emitted and reflected from a marker encountered on the roadway…). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers to guide a vehicle and Yujiri teaches multiple transceivers to detect MMW radiometric energy from road markers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Kovarik, with the transverse and multiple transceivers of Yujiri, because it would increase the detection accuracy of the system. 

As to claim 18, Kovarik discloses a method for guiding a vehicle along a pathway, the method comprising:  
4directing radar waves downward toward the ground and an elongated microwave reflector distributed along the pathway (see at least ¶33; ¶56; ¶71; ¶108; an AV on-board sensing system acquires the information when the vehicle passes by the reference markers); 
receiving radar waves from the ground and the microwave reflector via the antennas; and processing the received radar waves to determine different path lengths to the elongated microwave reflector to determine an approximate position of the elongated microwave reflector with respect to the vehicle (see at least ¶39; ¶108; automated vehicles possessing radiation detectors are used to adjust the direction of the vehicle to align with the path of the radiation sources based on the amplitude of the radiation detectors on the vehicle…).

Kovarik fails to explicitly disclose using a plurality of receiver/transmitter antennas that receive or transmit radar pulses. However, Yujiri teaches using a plurality of receiver/transmitter antennas that receive or transmit radar pulses (see at least Fig 8; col 12, lines 21-47; each of the MMW radiometer systems detects MMW radiometric energy emitted and reflected from a marker encountered on the roadway…). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers to guide a vehicle and Yujiri teaches multiple transceivers to detect MMW radiometric energy from road markers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Kovarik, with the transverse and multiple transceivers of Yujiri, because it would increase the detection accuracy of the system. 
Further, Kovarik fails to explicitly disclose an impulse radar. However Mohamadi teaches an impulse radar (see at least ¶22; ultra wide band). 
Thus, Kovarik discloses a system and method for detecting microwave reflections from road markers using radar and Mohamadi teaches using an UWB radar. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kovarik, with the UWB impulse radar taught by Mohamadi, because it would allow the radar system to more accurately detect the objects of interest.
As to claim 19, Kovarik discloses wherein the vehicle is controlled to follow the elongated microwave reflector (see at least ¶30; mark lane stripes). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668